department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date uil legend county dear contact person contact's identification_number telephone number employer_identification_number we have considered your representative’s letter requesting approval of your scholarship grant procedures under sec_4945 of the internal_revenue_code code facts a private_foundation under sec_509 you have been recognized as an organization described in sec_501 of the code and your college scholarship grants classified as grantees will be program will be for graduating seniors of all the high schools in county a committee of individuals on the basis of pertinent criteria such as grade selected by all transcripts test scores activities personal statements and interviews the selection of scholarship recipients will be on an objective and nondiscriminatory basis you have stated that eligible for no disqualified_person as defined in sec_4946 with respect to you will consideration your donors will not be allowed to designate scholarship recipients or other the grants will provide money for tuition and may pay for other educational grantees expenses of attending college you stated that there will be approximately eligible students each year you intend initially to grant to scholarships per year you may at your discretion make a scholarship loan rather than a scholarship grant but will do so in the same procedural manner be if a scholarship is awarded to a student enrolled in a medical school described in sec_170 of the code such scholarship may cover up to the entire amount of the recipient’s tuition board room books supplies travel costs and incidental_expenses consistent with your scholarship procedures as a condition of such medical scholarship a recipient must a number of years equal to the duration of the agree to practice medicine in county for scholarship he or she receives from you you will pay the grants or loans directly to educational institutions described in sec_170 in the manner provided by sec_53_4945-4 of the foundation and similar you have established procedures for retention of excise_tax regulations regulations records annual reports and supervision and investigation rulings requested you have requested us to rule that your scholarship procedure meets sec_4945 of the code that scholarship grants awarded by you pursuant to your scholarship grant procedure will not be taxable_expenditures under sec_4945 and that your scholarship administration satisfies the requirements for supervision and investigation in sec_53_4945-4 of the regulations law sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or educational_purposes sec_509 of the code provides that certain organizations exempt from federal_income_tax under sec_501 are private_foundations subject_to the provisions of chapter of the code sec_4941 of the code in general provides for excise_tax on and requires correction of any use of a private foundation’s assets for the benefit of any disqualified_person as defined in sec_4946 sec_4945 of the code imposes excise_tax on a private foundation's making of any taxable_expenditure as defined in pertinent part by sec_4945 and sec_4945 sec_4945 of the code provides that a taxable_expenditure includes an amount_paid by a private_foundation as a grant to an individual for study or other similar purposes by such individual unless the grant meets the requirements under sec_4945 of the code for approval in advance by the service sec_4945 of the code provides that a taxable_expenditure under sec_4945 does not include any grant to an individual for study if the grant is made under a procedure approved in advance by the service constitutes a scholarship under sec_117 of the code as in effect on the day before the tax reform act of date and is to be used for study at an educational_organization described in sec_170 sec_4945 of the code provides that subsection d shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if is demonstrated to the satisfaction of the secretary that--the purpose of the grant is to achieve a specific objective produce a report or other similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee it sec_4946 of the code indicates a substantial_contributor a director a manager of the private_foundation further sec_4946 provides that a disqualified_person includes the family of a disqualified_person a disqualified_person is officer part that an or in defined grandchildren and spouses of children grandchildren and great grandchildren under sec_4946 including spouse ancestors children grandchildren great sec_53_4945-4 of the regulations provides that if by the 45th day after a request for approval of grant procedures has been properly submitted to the internal_revenue_service the private_foundation has not been notified that its grant-making procedures are not acceptable its grant-making procedures shall be considered as approved from the date of submission of its request for approval until receipt of actual notice from the internal_revenue_service that such procedures do not meet the requirements of sec_4945 of the code sec_53_4945-4 of the regulations requires that grantees under sec_4945 of the code must be selected on an objective and non-discriminatory basis the group of eligible grantees must be broad enough to enable the giving of the grants to achieve an exempt_purpose the criteria for selection of grantees must be related to the exempt_purpose of the grant the persons selecting the grantees must not be in a position to derive a private benefit directly or indirectly if certain potential grantees are selected over others sec_53_4945-4 of the regulations provides that at least once per year the private_foundation must obtain a reporting verified by the educational_institution on the grantee's progress for each academic period sec_53_4945-4 of the regulations provides that if grantee reports submitted or other information including failure to submit reports indicate that any part of a grant is not being used for purposes of the grant the grantor foundation is under a duty to investigate and while conducting its investigation must withhold further payments the grantor's reasonable steps to recover misused grant funds must include legal action where appropriate unless legal action would not in all probability result in satisfaction of execution on the judgment sec_53_4945-4 of the regulations provides that the annual report under sec_53_4945-4 and the duty to investigate under sec_53_4945-4 of the regulations can also be met if the grantor pays the scholarship grant under sec_4945 of the code to the grantee's educational_institution which agrees to use the grant funds only if the grantee is enrolled at such educational_institution and the grantee's standing is consistent with the purposes and conditions of the grant sec_53_4945-4 of the regulations provides that the grantor private_foundation must retain adequate_records on all of its grants to individuals for study or similar purposes under sec_4945 of the code such records include all information which the foundation secures to evaluate the qualifications of potential grantees identification of all grantees including any relationship of a grantee to the grantor foundation sufficient to assure that such grantee is not a disqualified_person under sec_4946 specification of the amount and purpose of each grant and the follow-up information which the grantor obtains from the grantees under sec_53 c and c cited above revrul_77_44 1977_1_cb_355 indicates that a scholarship grant to a grantee who makes a moral commitment to perform service in a particular area after graduation is a grant to further an exempt_purpose under sec_4945 of the code rather than sec_4945 and that such grant is not excludable from income under sec_117 analysis conclusion based upon the information you submitted as to your scholarship grants to nonmedical school students and assuming that your program will be conducted as proposed with a view to providing objectivity and nondiscrimination in that your procedures in the awarding of such scholarship grants comply with the requirements of sec_4945 of the code expenditures made in accordance with these procedures will not constitute taxable_expenditures within the meaning of sec_4945 of the code the awarding of grants we rule based on the information you submitted as to your possible scholarship grants to medical school students who intend to practice in county and assuming that your program will be conducted as proposed with the awarding of grants we rule that your procedures in the awarding of such scholarship grants comply with the requirements of sec_4945 of the code expenditures made in accordance with these procedures will not constitute taxable_expenditures within the meaning of sec_4945 or sec_4945 a view to providing objectivity and nondiscrimination in similarly we rule that your scholarship loans if any made instead of or in addition to your scholarship grants under the same scholarship procedures approved above comply with the requirements of sec_4945 of the code and thus such scholarship loans made in will accordance taxable_expenditures within the meaning of sec_4945 or sec_4945 scholarship procedures constitute approved your with not in reply to your other specific rulings requested we rule with respect to the both nonmedical and medical scholarships that as so provided by sec_53_4945-4 of the regulations your payment of grants or loans directly to the educational institutions in the manner described in that sec_53_4945-4 will satisfy the supervision requirement of sec_53_4945-4 and the investigation and recovery requirement of sec_53_4945-4 this ruling letter is conditioned on the understanding that there will be no material_change in the facts upon which it is further conditioned on the premise that no grants will be made to your organization's creators officers directors trustees or members or spouses of the selection committee or for any purpose inconsistent with the purposes described in sec_170 of the code is based it this approval of your grant-making procedures is a one-time approval of your system of standards and procedures for selecting recipients of grants that meets the requirements of sec_4945 of the code as to nonmedical school grants and sec_4945 as to any grants to attend medical school with a moral commitment to practice as a doctor in the county this approval will apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in this request this ruling will be made available for public inspection under sec_6110 of the code after for details see enclosed notice a copy of this ruling with deletions which we intend to make if you disagree with our proposed certain deletions of identifying information are made notice of intention to disclose available for public inspection is attached to notice deletions you should follow the instructions in notice this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent because this ruling letter could help to resolve any questions please keep it in your permanent records sincerely ronald j shoemaker manager exempt_organizations technical group enclosure notice
